Title: Enclosure: Instructions on Timber for Monticello, [ca. 21 January 1793]
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


EnclosureInstructions on Timber for Monticello

[ca. 21 Jan. 1793]

Scantling for the operations of 1793


10. Sleepers.
23. feet long:

10 Inches deep. 4. Inches thick.


30. do.
12. feet long.

same depth and breadth.


17. do.
18. feet long.

same depth and breadth.


10. do.
23. feet long
}
all these are to be triangular, and to be got in
 the manner pointed out on the next page.


30. do.
12. feet long


17. do.
18. feet long.


10. do.
16. feet long.


15. Joists.
25. feet long.
}
for the depth and thickness of these, measure
 those of the Study at Monticello.


15. do.
11. f. long


20. do.
31. f. long


24. do.
24. f. long


180. Rafters
16. f. long.

of the same depth and thickness of those over the Study.


The Sleepers, joists and rafters must, I presume, be got of Pine. But they must be absolutely clear of sap. Poplar is not strong enough for sleepers: it would do for joists or rafters; but I imagine there is not enough of it to be had at Monticello. Chesnut is bad, because it very soon corrodes the  nails. Oak is bad, because it springs so as to throw the floors into swells and hollows.


5000. square feet of bastard plank, for sheeting. No matter of what breadth or length. The stocks need not be hewed.
Manner of getting and laying off the Triangular sleepers.
Cut down a tree, of at least 18. Inches diameter besides the sap and take off the bark. It is not to be hewed.
Cross-cut it as square as possible to it’s proper lengths.
When laid on the pit, strike a circle of 9. Inches radius at each end.
hang a plumb-line over the center c. and mark the points a. and b. where the line intersects the circle.
then with the same opening of the compasses with which the circle was struck, that is to say, with the radius, mark the circle at d. and e. on one side, and at f. and g. on the other side.
draw the three diameters ab. dg. ef.
lay off the other end of the stock in the same manner. Indeed it will be best, immediately after marking the points a.b. with the plumb-line at one end, to mark corresponding points with the plumb line at the other end, lest the stock should by any accident be justled a little, in which case the corresponding diameters at the two ends would not be in the same plane.
this done at both ends, the stock will be lined from a. to the corresponding point at the other end, from d. to it’s corresponding point, and so on, and then sawed through.
the convexity of one side of the sleeper, or any roughnesses it may have, will be of no consequence, as that side will lie between the floor and cieling. The sap may be left on till we come to work: but all pieces which will not yeild a triangle of 9. I. on every side, clear of sap, will be to be rejected.
I imagine it will be best to bring the stocks home before they are sawed, that (a slab cover being put over the pit) they may be sawed even in wet weather.

